DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 10 recite “the instrument”. There is insufficient antecedent basis for this limitation in the claim.	Claim 1 recites “wherein the predetermined delta impedance is a change in impedance relative to a minimum impedance measurement during a pulse of the therapeutic signal.”  However it is not clear what “a minimum impedance measurement” is because the claims do not recite such a measurement being performed.  Examiner notes that the theoretical minimum impedance measurement would be a value of 0 impedance and under a broadest reasonable interpretation, a minimum impedance measurement has been interpreted as 0 impedance.  However it is not clear if a minimum impedance measurement is an actual measurement that has been performed and is therefore indefinite.	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irisawa (US 2008/0114351 A1).	With respect to Claim 10 Irasawa teaches	A surgical generator configured to generate and provide controlled electrical power of a therapeutic signal to biological tissue in electrical communication with a surgical instrument, the surgical generator comprising (See Fig 1 and Para[0004]): : 	a measurement circuit coupled to a control circuit and configured to measure an impedance of the biological tissue during a therapeutic phase (See Fig 1 Components 12 electrodes and Component 8 main control section and Component 9 Impedance detecting section); 	the control circuit in communication with an electrical-energy source, the electrical-energy source electrically coupled to the instrument and configured to generate the therapeutic signal, the control circuit configured to:  (See Fig 1 Component 2 Variable power source): 	control an energy delivery of the therapeutic signal provided to the biological tissue during a therapeutic phase (See Para[0037] main control section 8 is a part that controls the operations of the component sections.); and 	in response to the measured impedance changing by a predetermined delta impedance value, reduce the energy delivery during the therapeutic phasewherein the predetermined delta impedance is a change in impedance relative to an impedance measurement taken at a set time interval after the therapeutic phase has begun (See Fig 3A and 3B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa (US 2008/0114351 A1).
	With respect to Claim 1 Irisawa teaches	A surgical generator configured to generate and provide controlled electrical power of a therapeutic signal to biological tissue in electrical communication with a surgical instrument, the surgical generator comprising (See Fig 1 and Para[0004]): 	a measurement circuit coupled to a control circuit and configured to measure an impedance of the biological tissue during a therapeutic phase (See Fig 1 Components 12 electrodes and Component 8 main control section and Component 9 Impedance detecting section); 	the control circuit in communication with an electrical-energy source, the electrical-energy source electrically coupled to the instrument and configured to generate the therapeutic signal, the control circuit configured to (See Fig 1 Component 2 Variable power source): 	control an energy delivery of the therapeutic signal provided to the biological tissue during a therapeutic phase (See Para[0037] main control section 8 is a part that controls the operations of the component sections.); and 	in response to the measured impedance changing by a predetermined delta impedance value, reduce the energy delivery during the therapeutic phase (See Para[0056] When D is smaller than the threshold value and Z1>;Z2, the part held by the forceps and that of the peripheral tissue are dehydrated substantially to a sufficient level but the cauterization needs to be continued a little. Therefore, it is so controlled that the output of high-frequency energy is continued but the amount of electric power to be supplied to the tissue is reduced.)	However Irasawa is silent to the language of, wherein the predetermined delta impedance is a change in impedance relative to a minimum impedance measurement during a pulse of the therapeutic signal.	Nevertheless it would have been obvious 	wherein the predetermined delta impedance is a change in impedance relative to a minimum impedance measurement during a pulse of the therapeutic signal.	since any value is a change relative to another value.	With respect to Claim 2 Irasawa teaches	The surgical generator of claim 1, 	wherein the control circuit is configured to: control an electrical power of the therapeutic signal provided to the biological tissue. (See Fig 1 and Para[0056])	With respect to Claim 3 Irasawa teaches	The surgical generator of claim 1, 	wherein the control circuit is configured to: control a voltage of the therapeutic signal provided to the biological tissue. (See Para[0037] a switching operation and boost the voltage.)	With respect to Claim 5 Irasawa teaches	The surgical generator of claim 1, 	wherein the therapeutic phase is a drying phase. (See Para[0004] Generally, it is known that, when a tissue is modified, the water in the tissue is lost by dehydration and the impedance that is the electric resistance rises)	With respect to Claim 6 Irasawa teaches	The surgical generator of claim 5, 	wherein the measurement circuit is configured to measure a first impedance conducted by the biological tissue and measure a second impedance conducted by the biological tissue during the drying phase (See Para[0054] –[0055]), and 	wherein the control circuit is configured to: 		control the electrical-energy source to provide a drying signal to the biological tissue during the drying phase (See Para[0054] –[0055]); and 	reduce the drying phase in response to a comparison between first impedance and the second impedance indicating a phase change of liquid in the biological tissue (See Para[0054] –[0056]).
	With respect to Claim 7 Irasawa teaches	The surgical generator of claim 6, 	wherein the control circuit is configured to control the drying signal according to a drying schedule. (See Fig 2 and Fig 7)	With respect to Claim 8 Irasawa teaches	The surgical generator of claim 6, 	wherein the measurement circuit is configured to: measure the impedance conducted by the biological tissue during the drying phase (See Para[0041]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa (US 2008/0114351 A1). as applied to claim 3 above, and further in view of Yates (US 2016/0058492 A1).
	With respect to Claim 4 Irasawa teaches	The surgical generator of claim 3, 	wherein the control circuit is configured to: monitor the voltage of the therapeutic signal (See Para[0038] In the meantime, impedance detecting section 9 detects the impedance by dividing the detected voltage by the detected current and transmits the outcome of detection to the main control section 8 as impedance detection signal.); 	Irasawa is silent to the language of	and maintain the voltage when the voltage meets a voltage threshold.	Nevertheless Yates teaches	and maintain the voltage when the voltage meets a voltage threshold. (See Para[0197] and Para[0141] hold a voltage of the sensing signal constant during the impedance sensing time period; And the impedance sensing signal may have a voltage, current, power, and/or energy level that is not sufficient to significantly affect the tissue.and Para[0144] In various embodiments, the voltage 2306 of the impedance sensing signal may be held constant.  )	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Irasawa and maintain the voltage when the voltage meets a voltage threshold. such as that of Yates.	One of ordinary skill would have been motivated to modify Irasawa because a constant voltage would allow one to determine the impedance based on the measured current and would be able to determine the impedance simply and accurate.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa (US 2008/0114351 A1). as applied to claim 1 above, and further in view of Unger (US 2016/0045248 A1).
	With respect to Claim 9 Irasawa is silent to the language of	The surgical generator of claim 1, 	wherein the control circuit is configured to: 	compare the measured impedance to the minimum impedance measurement; and 	store the measured impedance as the minimum impedance measurement when the measured impedance is less than the minimum impedance measurement.
	Nevertheless Unger teaches	compare the measured impedance to the minimum impedance measurement; and (See Fig 7)	store the measured impedance as the minimum impedance measurement when the measured impedance is less than the minimum impedance measurement (See Fig 7 Examiner notes that the impedance must be stored in order to make such a plot).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863